Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The information disclosure statement (IDS) submitted on 05/21/2021 has been considered by Examiner and made of record in the application file.

Double Patenting

2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-19 of U.S. Patent No. 11,100,659. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,100,659 with obvious wording variations as shown in the following table:
U.S. Patent No. 11,100,659
Application No. 17/326,559
1. A method comprising: at a device comprising a processor, a non-transitory computer-readable storage medium, and an image sensor: obtaining first scan data of a physical object in a first condition using the image sensor, the first scan data comprising images from a plurality of image sensor positions defined in a first coordinate system; 
1. A method comprising: at a device comprising a processor, a non-transitory computer-readable storage medium, and an image sensor: obtaining first scan data of a physical object in a first lighting condition using the image sensor, the first scan data comprising images from a plurality of image sensor positions defined in a first coordinate system; 
obtaining second scan data of the physical object in a second condition using the image sensor, the second condition different from the first condition, the second scan data comprising images from a plurality of image sensor positions defined in a second coordinate system; 
obtaining second scan data of the physical object in a second lighting condition using the image sensor, the second lighting condition different from the first lighting condition, the second scan data comprising images from a plurality of image sensor positions defined in a second coordinate system; 
determining, via the processor, a transform between the first coordinate system and the second coordinate system,
determining, via the processor, a transform between the first coordinate system and the second coordinate system; 
wherein determining the transform comprises determining an offset between poses of the image sensor associated with a first image of the first scan data and a second image of the second scan data;
4. The method of claim 1, wherein determining the transform comprises determining an offset between poses of the image sensor associated with a first image of the first scan data and a second image of the second scan data.
and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform.
and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform.


U.S. Patent No. 11,100,659			Application No. 17/326,559

2-3, 4-14 and 17.					2-3, 5-15 and 16.

U.S. Patent No. 11,100,659
Application No. 17/326,559
18. A system comprising: a non-transitory computer-readable storage medium; a image sensor; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations comprising: obtaining first scan data of a physical object in a first condition using the image sensor, the first scan data comprising images from a plurality of image sensor positions defined in a first coordinate system; 
17. A system comprising: a non-transitory computer-readable storage medium; an image sensor; and one or more processors coupled to the non-transitory computer-readable storage medium, wherein the non-transitory computer-readable storage medium comprises program instructions that, when executed on the one or more processors, cause the system to perform operations comprising: obtaining first scan data of a physical object in a first lighting condition using the image sensor, the first scan data comprising images from a plurality of image sensor positions defined in a first coordinate system;
obtaining second scan data of the physical object in a second condition using the image sensor, the second condition different from the first condition, the second scan data comprising images from a plurality of image sensor positions defined in a second coordinate system; 
obtaining second scan data of the physical object in a second lighting condition using the image sensor, the second lighting condition different from the first lighting condition, the second scan data comprising images from a plurality of image sensor positions defined in a second coordinate system; 
determining, via the processor, a transform between the first coordinate system and the second coordinate system, 
determining, via the processor, a transform between the first coordinate system and the second coordinate system, 
wherein determining the transform comprises determining an offset between poses of the image sensor associated with a first image of the first scan data and a second image of the second scan data; 
wherein determining the transform comprises determining an offset between poses of the image sensor associated with a first image of the first scan data and a second image of the second scan data; 
and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform.
and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform.


U.S. Patent No. 11,100,659			Application No. 17/326,559

2-3.							18-19.

U.S. Patent No. 11,100,659
Application No. 17/326,559
19. A non-transitory computer-readable storage medium, storing program instructions computer-executable on a computer to perform operations comprising: obtaining first scan data of a physical object in a first condition using an image sensor, the first scan data comprising images from a plurality of image sensor positions defined in a first coordinate system; 
20. A non-transitory computer-readable storage medium, storing program instructions computer-executable on a computer to perform operations comprising: obtaining first scan data of a physical object in a first lighting condition using an image sensor, the first scan data comprising images from a plurality of image sensor positions defined in a first coordinate system; 
obtaining second scan data of the physical object in a second condition using the image sensor, the second condition different from the first condition, the second scan data comprising images from a plurality of image sensor positions defined in a second coordinate system; 
obtaining second scan data of the physical object in a second lighting condition using the image sensor, the second lighting condition different from the first lighting condition, the second scan data comprising images from a plurality of image sensor positions defined in a second coordinate system; 
determining, via a processor, a transform between the first coordinate system and the second coordinate system,
determining, via a processor, a transform between the first coordinate system and the second coordinate system, 
wherein determining the transform comprises determining an offset between poses of the image sensor associated with a first image of the first scan data and a second image of the second scan data; 
wherein determining the transform comprises determining an offset between poses of the image sensor associated with a first image of the first scan data and a second image of the second scan data; 
and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform.
and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform.


Claim Rejections - 35 USC §103


4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. PAT. 6,974,964) in view of Kapur et al. (U.S. PUB. 2005/0089205 hereinafter, “Kapur”).

Consider claim 1 Wang teaches a method comprising: at a device comprising a processor, a non-transitory computer-readable storage medium, and an image sensor: obtaining first scan data of a physical object in a first lighting condition using the image sensor, the first scan data comprising images from a plurality of image sensor positions defined in a first coordinate system (fig. 8b, col. 6 lines 29-53); obtaining second scan data of the physical object in a second lighting condition using the image sensor, the second lighting condition different from the first lighting condition, the second scan data comprising images from a plurality of image sensor positions defined in a second coordinate system (fig. 8b, col. 6 lines 29-53).
Wang does not explicitly show that determining, via the processor, a transform between the first coordinate system and the second coordinate system; and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform.
In the same field of endeavor, Kapur determining, via the processor, a transform between the first coordinate system and the second coordinate system (page 4 [0039]-[0041]); and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform (page 5 [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, determining, via the processor, a transform between the first coordinate system and the second coordinate system; and generating a three dimensional (3D) model of the physical object based on the first scan data, the second scan data, and the transform, as taught by Kapur, in order for viewing an abnormality in different kinds of images includes scanning an object using a first imaging system to obtain at least a first image of the object, determining coordinates of a region of interest (ROI) visible on the first image, wherein the ROI includes the abnormality, and using the coordinates of the ROI to scan the object with a second imaging system.

Consider claim 2, Wang further teaches wherein determining the transform comprises matching a first image of the first scan data with a second image of the second scan data (col. 8 lines 54-64).  

Consider claim 3, Wang further teaches wherein determining the transform comprises matching multiple images of the first scan data with multiple images of the second scan data (col. 8 lines 54-64).  

Consider claim 4, Wang further teaches wherein determining the transform comprises determining an offset between poses of the image sensor associated with a first image of the first scan data and a second image of the second scan data (col. 6 lines 29-53).  

Consider claim 5, Wang further teaches wherein determining the transform comprises aligning a first point cloud associated with the first scan data with a second point cloud associated with the second scan data (col. 9 lines 15-23).  

Consider claim 6, Wang further teaches wherein the 3D model is a point cloud of points associated with descriptors (col. 5 lines 35-50).  

Consider claim 7, Wang further teaches wherein the point cloud includes points having descriptors based on the first scan data and points having descriptors based on the second scan data (col. 5 line 35 through col. 6 line 54).  

Consider claim 8, Wang further teaches wherein generating the 3D model comprises merging a first point having a descriptor based on the first scan data with a second point having a descriptor based on the second scan data (col. 5 line 35 through col. 6 line 54).  

Consider claim 9, Wang further teaches determining to merge the first point and the second point based on proximity of the first point to the second point (col. 6 lines 29-53).  

Consider claim 10, Wang further teaches wherein generating the 3D model comprises representing the first scan data and the second scan data in a single coordinate system (col. 6 lines 29-53).  

Consider claim 11, Wang further teaches associating augmented content with the 3D model at a position relative to the single coordinate system (col. 3 lines 14-21).  

Consider claim 12, Wang further teaches obtaining image data via the image sensor (col. 6 lines 29-53); detecting the physical object using the 3D model and the image data (col. 6 lines 29-53); and aligning the 3D model with the physical object using a single coordinate system (col. 3 lines 14-21).  

Consider claim 13, Wang further teaches wherein detecting the physical object comprises matching the image data with point cloud descriptors of the 3D model (col. 8 lines 54-64).  

Consider claim 14, Wang further teaches wherein detecting the physical object comprises determining a current pose of the image sensor relative to the 3D model (col. 6 lines 29-53).  

Consider claim 15, Wang further teaches displaying a computer generated reality (CGR) environment depicting the physical object based on the image data and the augmented content, wherein the augmented content is positioned based on aligning the 3D model with the physical object using the single coordinate system (col. 3 lines 14-21).  

Consider claim 16, Wang further teaches determining to request a second scan based on testing the first scan data (col. 5 lines 39-50).  

Conclusion


6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649